Citation Nr: 9927717	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for joint pain due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1995.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky. 

The veteran appears to have raised the issues of entitlement 
to service connection for bilateral peripheral polyneuropathy 
of the arms as secondary to service-connected headaches, 
entitlement to service connection for a positive antinuclear 
antibody, and entitlement to an increased rating for a low 
back disorder.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.


REMAND

This claim is well grounded in light of the Persian Gulf War 
legislation.  Additional development, however, is in order 
with respect to the veteran's claim of entitlement to service 
connection for joint pain due to an undiagnosed illness. 

The Board notes that the veteran reports that he has applied 
for Social Security disability benefits as a result of this 
claimed disorder.  As the medical records utilized by the 
Social Security Administration (SSA) are not of record 
further development is in order.  Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

Under 38 C.F.R. § 3.317(a)(1) (1998), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," provided that such disability was manifest to 
a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic for purposes of adjudication.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include joint pain.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317.

Claims for service connection for chronic disability 
resulting from Persian Gulf service (and due to an 
undiagnosed illness) are subject to the adjudicative 
procedures set forth in the Veterans Benefits Administration 
(VBA) Circular 20-92-29 (July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to complete all evidentiary development of the claim.  With 
regard to nonmedical (lay) evidence, it is noted that records 
or reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  In the present case, however, the 
veteran has not submitted any lay statements by persons 
having personal knowledge of his disability.  Therefore, 
further development by the RO to request such evidence would 
be helpful prior to adjudicating the veteran's claim.

With regard to the presence of a current disorder for painful 
joints, the medical evidence is unclear.  In a July 1997 
Persian Gulf VA examination report, the veteran reported that 
he had migrating joint pain in his hands, elbows, wrists, and 
shoulders.  Although the veteran was diagnosed with joint 
pain, polyarthalgia, no definitive diagnosis was offered by 
the examiner and the veteran did not discuss the onset of 
this disorder.  The examiner did indicate that for more 
detail regarding the veteran's disorder, the following 
consults should be considered: neurology, psychiatry, and 
rheumatology.  A thorough review of the record, however, 
failed to locate the aforementioned VA records in the claims 
folder.  Hence, these records should be obtained and added to 
the record.    

Further, given the uncertainty of the veteran's claimed 
"migrating" painful joint disorder, he should be afforded a 
VA joints examination to determine the nature and extent of 
this disorder.  Without findings and opinions which address 
the onset and chronicity of the veteran's condition, the 
provisions of 38 C.F.R. § 3.317 cannot properly be 
considered.  Therefore, the Board finds that it is necessary 
to obtain a detailed examination report which contains such 
findings for purposes of adjudication.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should contact the SSA and 
request any and all medical records and 
final decision pertaining to the 
veteran's application for and award of 
SSA disability benefits.  All attempts to 
secure these records must be documented 
in the claims folder, and any records 
received should be associated therein.

2.  The RO should contact the veteran and 
request that he identify any health care 
provider who has provided treatment for 
any joint pain of the hands, elbows, 
wrists, and shoulders since January 1998.  
If VA was the provider of choice, the 
specific medical center or outpatient 
clinic utilized must be identified.  
Following receipt of the veteran's 
response appropriate action should be 
undertaken.

3.  The RO should contact the Louisville 
VA medical center and attempt to secure 
the rheumatology report referred to in 
the July 1997 Persian Gulf VA examination 
report.

4.	The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the nature and extent of any 
current joint pain of the hands, elbows, 
wrists and shoulders.  All necessary 
evaluations, tests, and studies deemed 
appropriate should be performed.  The 
purpose of this examination should be to 
identify all joint pain symptomatology 
claimed to be experienced on a chronic 
basis as a result of his Persian Gulf 
service.  A complete history, which 
includes the time of initial onset and 
the frequency and duration of each 
claimed joint disability, should be 
elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  

The examiner should expressly state an 
opinion as to whether each identified 
joint symptom is attributable to a known 
clinical diagnosis.  For those joint 
symptoms which are not attributable to a 
known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 38 
C.F.R. § 3.317(a)(2).  The examiner 
should provide an opinion as to whether 
it is at least likely as not that the 
veteran's joint disorder, if found to be 
present, was at least likely as not 
caused or aggravated as a result of his 
Persian Gulf service.  Finally, the 
examiner should express an opinion as to 
when such symptoms initially manifested 
themselves and whether they are to be 
regarded as "chronic" (i.e. as having 
existed for six months or more, or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).

5.	The appellant should be given adequate 
notice of this examination, to include 
advising him of the consequences of 
failure to report.  If he fails to report 
for this examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examination report and any requested 
medical opinion.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal.  If the determination 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the case 
and be given an opportunity to respond.  The purpose of this 
REMAND is to protect the appellant's right to due process and 
to fulfill the duty to assist.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



